Case: 11-13881    Date Filed: 10/29/2012   Page: 1 of 2

                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-13881
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 6:11-cr-00023-JA-KRS-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

EUGENE PONCE DE LEON,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                               (October 29, 2012)

Before BARKETT, MARCUS and PRYOR, Circuit Judges

PER CURIAM:

      Stephen Langs, appointed counsel for Eugene Ponce de Leon in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals
                Case: 11-13881        Date Filed: 10/29/2012       Page: 2 of 2

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ponce de Leon’s conviction and

sentence, in the present case, imposed by the district court on August 12, 2012, are

AFFIRMED.1




       1
          Although Ponce de Leon was also sentenced by the district court in a separate supervised
release revocation proceeding the same day, he did not appeal that ruling.

                                                2